FILED
                             NOT FOR PUBLICATION
                                                                           OCT 09 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MUSA SULE, AKA James Matlock;                    No. 10-71339
MERIAMU OSENI, AKA Janice Sule,
AKA Meriamu Sule,                                Agency Nos.         A027-579-911
                                                                     A071-784-561
              Petitioners,

  v.                                             MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.



MERIAMU OSENI, AKA Mero Oseni,                   No. 11-70014
AKA Janice Sule, AKA Meriamu Sule,
                                                 Agency No. A071-784-561
              Petitioner,

  v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted October 7, 2015**
                             San Francisco, California

Before: THOMAS, Chief Judge and McKEOWN and W. FLETCHER, Circuit
Judges.

      Musa Sule and Meriamu Oseni petition for review of the Board of

Immigration Appeals’ (“BIA”) March 30, 2010 denial of their joint motion to

reopen proceedings to seek adjustment of status, alleging that due process

violations occurred and that equitable tolling applies, based on denial of the right

to counsel and ineffective assistance of counsel. Oseni separately petitions for

review of the BIA’s December 21, 2010 denial of her motion for reconsideration of

the March 30, 2010 order. We deny both petitions for review.

      We review the BIA’s ruling on a motion to reopen for abuse of discretion,

while questions of law such as due process violations are reviewed de novo.

Hernandez v. Mukasey, 524 F.3d 1014, 1017 (9th Cir. 2008). A motion to reopen

BIA proceedings “must be filed no later than 90 days after the date on which the

final administrative decision was rendered in the proceeding sought to be

reopened,” 8 C.F.R. § 1003.2(c)(2), unless equitable tolling applies.

Socop-Gonzalez v. INS, 272 F.3d 1176, 1190 (9th Cir. 2001). The BIA issued its



        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
final administrative decision on May 19, 2004, and thus Sule and Oseni’s

September 14, 2009, motion to reopen was untimely by about five years.

       Although we generally have jurisdiction over “appeals from the [BIA’s]

denial of a motion to reopen a removal proceeding,” Mata v. Lynch, 135 S. Ct.

2150, 2154 (2015), “[w]e lack jurisdiction to review legal claims not presented in

an alien’s administrative proceedings before the BIA,” Tijani v. Holder, 628 F.3d

1071, 1080 (9th Cir. 2010). Because both Sule and Oseni failed to raise before the

BIA their claims of denial of the right to counsel and ineffective assistance of

counsel by prior counsel Michael Kramer, we lack jurisdiction to review those

claims. We likewise lack jurisdiction over Sule’s equitable tolling arguments

because he failed to present them in the joint motion to reopen before the BIA.

      In her motion for reconsideration, Oseni raised equitable tolling based on

prior counsel Sarah Jones’s alleged ineffective assistance of counsel, giving us

jurisdiction over that claim. The BIA did not err in denying the motion because

Oseni failed to show prejudice resulting from the alleged ineffective assistance.

See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1226 (9th Cir. 2002). Oseni requested

that the BIA reopen her proceedings to seek adjustment of status based on a visa

petition filed by her adult daughter, who did not turn 21 (the age of eligibility to

file such a visa petition) until May 6, 2007. Thus, even if Oseni had filed a motion

                                           3
to reopen immediately after she became eligible for adjustment of status, the

motion would have been untimely by nearly three years.

      PETITION DENIED.




                                         4